Digitally signed by
                                                                           Reporter of Decisions
                            Illinois Official Reports                      Reason: I attest to the
                                                                           accuracy and
                                                                           integrity of this
                                                                           document
                                   Appellate Court                         Date: 2017.07.24
                                                                           14:52:59 -05'00'




             J&A Cantore, LP v. Village of Villa Park, 2017 IL App (2d) 160601



Appellate Court        J&A CANTORE, LP, Plaintiff-Appellant, v. THE VILLAGE OF
Caption                VILLA PARK and THE CITY OF ELMHURST, Defendants (The
                       City of Elmhurst, Defendant-Appellee).



District & No.         Second District
                       Docket No. 2-16-0601



Filed                  May 31, 2017



Decision Under         Appeal from the Circuit Court of Du Page County, No. 14-CH-1613;
Review                 the Hon. Paul M. Fullerton, Judge, presiding.



Judgment               Affirmed.


Counsel on             Gregory E. Kulis and Joshua S. Patrick of Gregory E. Kulis &
Appeal                 Associates, Ltd., of Chicago, for appellant.

                       Andrew Y. Acker, of Storino, Ramello & Durkin, of Rosemont, for
                       appellee.



Panel                  JUSTICE BIRKETT delivered the judgment of the court, with
                       opinion.
                       Presiding Justice Hudson and Justice Hutchinson concurred in the
                       judgment and opinion.
                                                OPINION

¶1       Plaintiff, J&A Cantore, LP, appeals the judgment of the circuit court of Du Page County
     dismissing counts III and IV of its complaint against defendant, the City of Elmhurst
     (Elmhurst), seeking to eject Elmhurst from a disputed portion of real property (disputed
     property). On appeal, plaintiff contends that the trial court erred in concluding (1) that there
     had been either a statutory or a common-law dedication of the disputed property for public
     use as a street or (2) that Elmhurst accepted the dedication of the disputed property. Plaintiff
     further contends that the trial court erred (3) in determining that the disputed property was
     subject to public use. We affirm.

¶2                                          I. BACKGROUND
¶3       The disputed property is a strip of property along the eastern side of the property
     commonly known as 711 South Route 83, in Villa Park, Illinois (plaintiff’s property). The
     disputed property is 58 feet wide east to west and extends north and south along the length of
     plaintiff’s property. The western 25 feet of the disputed property lies in the Village of Villa
     Park (Villa Park);1 the eastern 33 feet of the disputed property lies in Elmhurst. Beginning
     sometime in the 1980s, the then-owner of plaintiff’s property erected a fence that ran parallel
     to the eastern lot line of plaintiff’s property but was located 58 feet to the east of the lot line,
     thereby encompassing the disputed property into an enclosure that included plaintiff’s
     property and the disputed property.
¶4       On January 1, 2014, plaintiff obtained plaintiff’s property via a trustee deed from the
     previous owner. Plaintiff alleges that it is the fee simple owner of plaintiff’s property along
     with the disputed property. After plaintiff obtained plaintiff’s property, it maintained the
     fence enclosing the disputed property and stored vehicles and trailers on the disputed
     property. On April 1, 2014, Elmhurst removed the fence and erected a new fence 58 feet to
     the west of the old fence, along the lot line of plaintiff’s property. On September 2, 2014,
     Villa Park notified plaintiff that it intended to remove the vehicles and trailers that plaintiff
     had been storing on the disputed property.
¶5       On September 4, 2014, plaintiff filed a four-count complaint against Villa Park and
     Elmhurst. Counts I and II were directed against Villa Park and are not at issue in this appeal.
     Counts III and IV were directed against Elmhurst, count III sought ejectment of Elmhurst
     from the disputed property, and count IV sought an injunction against Elmhurst to prohibit it
     from using the disputed property. Plaintiff grounded its legal theories on a claim that it had
     gained title to the disputed property through adverse possession.
¶6       On November 14, 2014, Elmhurst filed a motion to dismiss the counts of plaintiff’s
     complaint pertaining to it. See 735 ILCS 5/2-619 (West 2014). Elmhurst alleged that there
     was an affirmative matter that defeated plaintiff’s claims, namely, that the disputed property
     was held by Elmhurst for public use, which meant that plaintiff could not adversely possess
     the disputed property. In support, Elmhurst attached affidavits and exhibits purporting to
     illustrate the creation and dedication of the disputed property as a public street, which
     Elmhurst had accepted.

        1
         The Village of Villa Park is not a party to this appeal.

                                                    -2-
¶7         Specifically, the affidavit of Peter Piet, Elmhurst’s geographic information system
       specialist, laid out some of the circumstances regarding plaintiff’s property and the disputed
       property. Piet averred that plaintiff obtained title to plaintiff’s property by way of a January
       1, 2014, trustee deed, which, on March 14, 2014, was recorded in Du Page County.
       According to Piet, plaintiff’s property was legally described using references to lots 194, 195,
       196, and 197 in “Robertson and Young’s 3rd Spring Road Addition to Elmhurst” (3rd Spring
       Road Addition). According to a plat recorded on August 19, 1910, the 3rd Spring Road
       Addition was a subdivision located in “Section 10 and 11, Township 39 North, Range 11,
       East of the Third Principal Meridian.” A certified copy of the plat was attached to Piet’s
       affidavit.
¶8         The plat of the 3rd Spring Road Addition shows a 25-foot-wide roadway running north
       and south along the eastern boundaries of lots 189 through 198. The roadway is currently
       located within the corporate boundaries of Villa Park. Further, as is pertinent here, the
       roadway appears to consist of the western 25 feet of the disputed property. The roadway is
       not named on the plat of the 3rd Spring Road Addition.
¶9         A plat recorded on March 10, 1925, depicts territory known as the “H.O. Stone &
       Company’s Spring Road Addition to Elmhurst” (H.O. Stone Addition). The plat depicts a
       33-foot roadway denominated as “West Avenue.” West Avenue is located in Elmhurst and
       runs north and south, next to the western 25 feet of the disputed property and along the
       western boundary of lots in the H.O. Stone Addition. As pertinent here, West Avenue
       comprises the eastern 33-foot-wide portion of the disputed property. A certified copy of the
       plat of the H.O. Stone Addition was attached to Piet’s affidavit.
¶ 10       On March 5, 1962, Elmhurst adopted an “Ordinance Providing for the Annexation to the
       City of Elmhurst of Certain Property West of Sunnyside Avenue and South of McKinley
       Avenue” (1962 Annexation Ordinance). The 1962 Annexation Ordinance included the
       portion of the H.O. Stone Addition that included West Avenue (a portion of the disputed
       property). On March 9, 1962, a plat depicting the annexed territory (including the portion of
       the disputed property) was recorded in Du Page County; additionally, a certified copy of the
       plat was attached to Piet’s affidavit.
¶ 11       On August 6, 1968, Elmhurst adopted an ordinance vacating certain streets (Vacation
       Ordinance). The Vacation Ordinance included some of the territory depicted in the plat of the
       H.O. Stone Addition. The streets vacated at that time were portions of Coolidge, Wilson, and
       Harding Streets, all of which intersected but did not pass through West Avenue. West
       Avenue was not included among the streets vacated. On August 19, 1968, the Vacation
       Ordinance and a plat of vacation were recorded in Du Page County. Certified copies of the
       Vacation Ordinance and the plat of vacation were attached to Piet’s affidavit.
¶ 12       On September 12, 1968, a plat of Matthew’s Subdivision was recorded in Du Page
       County. Matthew’s Subdivision contained lots 8 through 15 of blocks 7, 8, 9, and 10 of the
       H.O. Stone Addition. A certified copy of the plat of Matthew’s Subdivision was attached to
       Piet’s affidavit.
¶ 13       On September 15, 1974, Elmhurst obtained fee simple title to the property contained in
       Matthew’s Subdivision (with the exception of certain property located in lot 1 of Matthew’s
       Subdivision, which does not affect the disputed property) (1974 acquisition). On September
       24, 1974, Elmhurst’s deed for the 1974 acquisition (1974 deed) was recorded in Du Page
       County. A certified copy of the deed was attached to Piet’s affidavit.

                                                  -3-
¶ 14       Piet averred that three exhibits attached to his affidavit were created using aerial
       photographs depicting plaintiff’s property, the disputed property, and other nearby property
       overlaid with markings depicting the various lot boundaries. The three aerial photographs
       were taken in 2002, 2005, and 2013. The fence does not appear to be visible in the
       photographs, presumably lying beneath the marking depicting the eastern boundary of West
       Avenue, but in the 2005 and 2013 exhibits, stored vehicles and trailers can be seen on the
       disputed property.
¶ 15       Finally, Piet attached a February 23, 1990, letter, purporting to be from “Cantore and
       Company” and signed by Jay DeGarmo, suggesting that Elmhurst vacate its portion of the
       disputed property to allow it to be incorporated into Villa Park and then combined with
       plaintiff’s property. There were several handwritten notations on the letter, one of which
       stated that, on March 16, 1990, Elmhurst contacted DeGarmo and informed him that it had
       no interest in vacating its portion of the disputed property. We note that, in arguing its motion
       to dismiss, Elmhurst did not reference the DeGarmo letter, and plaintiff disavowed that the
       letter was from it (although it might be reasonable to infer from the facts submitted in this
       matter that Cantore and Company had either an ownership or a beneficial interest in
       plaintiff’s property when the letter was written). Moreover, the trial court reviewed and
       commented on the letter but placed only a small amount of weight on it in rendering its
       decision.
¶ 16       James W. Rogers, the executive director of the Elmhurst Park District (Park District),
       supplied the second affidavit. Rogers averred that the Park District owned and leased real
       property within Elmhurst’s boundaries for recreational uses as public parks. There are a
       number of parks within Elmhurst located along Salt Creek, including Maple Trail Woods
       Park, which has been in its current form since 1985. Maple Trail Woods Park is comprised of
       property owned by the Park District, property owned by Elmhurst and leased to the Park
       District, and property owned by the Du Page County Forest Preserve District (Forest
       Preserve).
¶ 17       In 1983, the Park District and Elmhurst entered into a lease in which Elmhurst leased
       territory to the Park District for the purpose of creating or maintaining public parks and
       recreation areas. The territory leased included property in Maple Trail Woods Park and
       Elmhurst’s portion of the disputed property. A certified copy of the lease and the
       accompanying plat were attached to Rogers’s affidavit.
¶ 18       In 1995, the Park District and Elmhurst again entered into a lease for the purpose of
       creating or maintaining public parks and recreation areas. In the 1995 lease, Elmhurst leased
       the 1974 acquisition. Rogers attached a certified copy of the 1974 deed to his affidavit; it
       appears to be the same as that attached to Piet’s affidavit.
¶ 19       In this affidavit, Rogers averred that Maple Trail Woods Park contained a pedestrian and
       bicycle trail that ran along Salt Creek and was part of the Salt Creek Greenways Trail.
       According to Rogers, the Salt Creek Greenways Trail was about 30 miles long, running
       through 12 municipalities from Busse Park in Elk Grove Village to the Brookfield Zoo.
       Rogers did not attach any documentary evidence to support these averments.
¶ 20       On January 8, 2015, plaintiff filed a motion to strike portions of Piet’s and Rogers’s
       affidavits. Plaintiff challenged the aerial photographs with the lot-line overlays attached to
       Piet’s affidavit and some of the averments in Rogers’s affidavit. On March 5, 2015, the trial
       court denied the motion to strike with respect to Piet’s affidavit and granted in part the

                                                   -4-
       motion to strike regarding Rogers’s affidavit. Specifically, it struck Rogers’s averments
       about public use of the parks. The trial court also invited Elmhurst to file a supplement to
       Rogers’s affidavit.
¶ 21       On March 25, 2015, Elmhurst filed a supplemental affidavit in which Rogers averred
       that, ever since Elmhurst’s property had been included as part of Maple Trail Woods Park, it
       had been used as a public park and recreation area and had been continually open, vacant,
       wooded, and a wetland area. Rogers further averred that the zoning regime for Maple Trail
       Woods Park was “CR” for conservation and recreation. Rogers also attached a certified copy
       of the intergovernmental agreement creating the Salt Creek Greenways Trail. Plaintiff did not
       challenge the averments in Rogers’s supplemental affidavit.
¶ 22       On July 9, 2015, Elmhurst was granted leave to file the affidavit of Kim McGrew, the
       superintendent of streets for Elmhurst. McGrew averred that she had personally reviewed and
       was familiar with the plat of the H.O. Stone Addition. McGrew also had reviewed and was
       familiar with Elmhurst’s 1927 annexation ordinance (1927 Annexation Ordinance) and
       attached to her affidavit a certified copy of the 1927 Annexation Ordinance and the
       accompanying plat. McGrew had reviewed and was familiar with the 1962 Annexation
       Ordinance and the accompanying plat. McGrew averred that, based on her review of the H.O.
       Stone Addition, the 1927 Annexation Ordinance, and the 1962 Annexation Ordinance, along
       with her personal knowledge of the property depicted in those documents, all of the territory
       in the H.O. Stone Addition had been annexed to Elmhurst and was within Elmhurst’s
       boundaries. McGrew averred that she had personal knowledge of the streets, rights-of-way,
       and roadways depicted in the plat of the H.O. Stone Addition, and she noted the streets that
       Elmhurst paved and maintained. McGrew did not mention West Avenue by name in her
       affidavit.
¶ 23       Plaintiff responded to Elmhurst’s motion to dismiss. Plaintiff argued that the plats
       included in the affidavits Elmhurst promulgated did not establish the ownership rights in the
       disputed property (specifically, in Elmhurst’s portion of the disputed property). Particularly,
       plaintiff contended the plats did not expressly dedicate West Avenue as a public street and
       Elmhurst’s evidence did not establish a common-law dedication of West Avenue as a public
       street. Plaintiff further argued that Elmhurst did not establish that it had accepted any
       dedication of West Avenue, either statutory or common-law. Finally, plaintiff contended the
       evidence did not demonstrate that the disputed property was “used by the public-at-large as
       opposed to a strictly local use.”
¶ 24       On August 31, 2015, the trial court granted Elmhurst’s motion to dismiss. The court
       ruled:
               “At issue in this case is whether there’s been a dedication of the disputed property by
               [Elmhurst] to defeat the Plaintiff’s complaint. The disputed property is a portion of a
               33-foot strip of land that runs along the western boundary of certain property in
               Elmhurst, and for simplicity purposes the court identifies it as West Avenue. The
               parties don’t dispute the law that’s applicable to this case. Again, the issue goes back
               to whether there’s been a dedication. Statute of limitations for adverse possession
               does not run against property held for public use. Whether this is a statutory
               dedication or a common law dedication, again is at issue in this case. The statutory
               dedication involves three things. Three things must happen.


                                                  -5-
    First, the property owner files or records a plat which makes or notes on the plat
portions of the premises as donated or granted to the public, and the public entity
accepts the dedication, and the ascertainable grantee must take title. To determine
whether there’s a statutory dedication, courts are limited to an examination of the plat
and the marks and notations appearing on the plat. A survey and a plat alone are
sufficient to establish a dedication if it’s evident from the face of the plat it was the
intention of the proprietor to set apart certain grounds for public use. It must be clear
from the face of the plat that a dedication was intended.
    With respect to common law dedication, *** the fee remains in the dedicator
subject to an easement for the benefit of the public. Three things must be present. An
intention to dedicate for public use, acceptance by the public, and unequivocal
evidence of the first two elements. Intent of the dedicator may be manifested by a
formal dedication or by acts of the donor from which the intent may be so fairly
presumed as to equitably estop the donor from denying a donative intent. Proof of any
act by the dedicator that evidences an intention to dedicate must be clear,
unequivocal, and unambiguous. Additionally, general law regarding dedication
concerning the issue of dedication [sic]. A dedication may be made by grant or other
written instrument or may be evidenced by acts and declarations without writing.
    No particular form is required to the validity of a dedication [sic]. It is purely a
question of intention. A dedication may be made by a survey and plat alone without
any declaration either oral or on the plat when it is evident from the face of the plat
that it was the intention of the proprietor to set apart certain grounds for the use of the
public.
    In reviewing all of these cases that both parties cited, the overriding or one of the
overriding themes the court kept coming back to was the intent or the intention. So,
key pieces of evidence this court relied upon in making its ruling.
    First, was [the H.O. Stone Addition] 1925 plat which was recorded on March 10th
of 1925. The western boundary of the [H.O. Stone Addition] plat is depicted as a strip
labeled West Avenue with its western boundary running along the west line of the
south one half of the southwest one quarter of Section 11, Township 39, north, range
11, east of the third principle meridian. West Avenue runs into [sic] north south
direction along the western boundary of Section 7, 8, 9, and 10 of the plat and has
designated and has a designation of 33 on the north and south ends of the West
Avenue strip. West Avenue is [intersected] by five streets. McKinley Street,
Roosevelt Street, Wilson Street, Harding Street, Coolidge Street that run in an east
west direction to all [sic]. In an east west direction that all [intersect] with Salt Creek
to the east [sic]. The Court agrees with Elmhurst that these strips depicted on the plat
are intended to be an offer of dedication for public streets.
    Second key piece of evidence this court relied upon was the 1962 Annexation
Ordinance. [Elmhurst] and the court agrees [sic] affirmative matter shows
[Elmhurst’s] intent to accept the dedication of the disputed property. And it began
when it adopted the [1962 Annexation Ordinance], and approves the annexation plat
that is recorded depicting a portion of the property platted in the [H.O. Stone
Addition] plat. The annexation plat depicts the blocks and lots from the plat that were
annexed and also depicts West Avenue running north and south along the western

                                     -6-
              boundary of the territory annexed. The next key piece of evidence this court relied on
              was the 1968 vacation ordinance of certain streets. And the evidence showed that in
              1968, [Elmhurst] adopted a vacation ordinance authorizing vacation of part of
              Coolidge, Wilson, and Harding. [Elmhurst’s] 1968 vacation of these streets results in
              the only access to the property contained in lots 12, 13, 14, and 15 of block seven,
              lots 8 through 15 of block 8, and lots 8 through 15 of block 9, and lots 2 through 4 of
              block 10 is provided by West Avenue. The next document again supporting the
              court’s ruling with the 1968 Matthew’s subdivision plat depicting, also depicting the
              disputed property. And in 1968, that plat was recorded creating a single lot one
              containing lots 8 through 15 of block seven, lots 8 through 15 of block 8, lots 8
              through 15 of block 9, and lots 2 through 9 of block 10. All from that original [H.O.
              Stone Addition] plat and also including the area of Coolidge Street, Wilson Street,
              Harding Street which were vacated by [Elmhurst]. So that Matthew’s subdivision
              depicts two streets running east and west, McKinley and Madison, and one street,
              West Avenue running north to south the length of the western boundary of the newly
              created lot one. Again by way of this subdivision, the only north to south access for
              lot one is provided by West Avenue.
                   Moving forward, the court relied on the 1974 warranty deed, and this is where
              [Elmhurst] obtains title to most of the property. Again [Elmhurst’s] only north to
              south access to its property by way of the 1974 warranty deed is provided by West
              Avenue.
                   In addition to all of that evidence that is just recently or just cited by the court
              [sic]. The court also noted and relied upon the evidence of the 1983 and 1995 leases
              between [Elmhurst] and the [Park District] wherein the disputed property is
              specifically listed as quote subject property end of quote and shows a clear intention
              of dedication for public use.
                   Finally, for good measure although not heavily weighed by this Court, the Court
              did note that the 1989 survey, plat of survey is not a recorded survey, but is prepared
              by an Illinois Registered Land Surveyor. It was prepared for Cantore, Cantore and
              Company and it depicts West Avenue or West Ave. As an unincorporated ave.
              Similar to all the other plats presented in this matter.
                   So the court believes that Elmhurst has shown sufficient affirmative matter to
              support its motion [to dismiss]. All of the evidence cited by this Court leads the Court
              to conclude that there has clearly been a common law dedication of the 33-foot strip
              that includes the disputed property. The court also believes that based on the entirety
              of all the evidence, there has been a statutory dedication of this disputed property.
              And going back to that initial statement of the law that the Statute of Limitations for
              adverse possession does not run against property held for public use, the court grants
              the motion, the 2-619 motion dismissing counts 3 and 4 of the Plaintiff’s complaint.
              And the dismissal is with prejudice.”
¶ 25      On September 8, 2015, Elmhurst filed a motion for a finding pursuant to Illinois Supreme
       Court Rule 304(a) (eff. Feb. 26, 2010). On January 26, 2016, the trial court granted the
       motion, making the express finding that there was no just reason to delay enforcement or
       appeal of the order dismissing counts III and IV of plaintiff’s complaint.


                                                  -7-
¶ 26        On February 25, 2016, plaintiff filed a motion to reconsider the trial court’s order
       dismissing its claims against Elmhurst. Plaintiff argued that the trial court had misapplied the
       law relating to statutory and common-law dedications of property as public roads, as well as
       the law relating to a municipality’s acceptance of such a dedication. On June 28, 2016, the
       trial court denied plaintiff’s motion to reconsider. Plaintiff timely appeals.

¶ 27                                             II. ANALYSIS
¶ 28        Plaintiff argues on appeal that the trial court erred in dismissing its complaint pursuant to
       section 2-619 of the Code (735 ILCS 5/2-619 (West 2014)). A motion to dismiss under
       section 2-619 admits the sufficiency of the complaint but asserts that an affirmative matter
       defeats the claim. In re Estate of Kirk, 2017 IL App (4th) 160416, ¶ 39. When ruling on a
       section 2-619 motion, the trial court must interpret the pleadings and supporting documents
       in the light most favorable to the nonmoving party. Id. ¶ 41. We review de novo the trial
       court’s judgment on a section 2-619 motion. Id.
¶ 29        In its complaint, plaintiff proceeded under the theory that it had satisfied the conditions to
       claim that it owned the disputed property through adverse possession. Elmhurst’s motion to
       dismiss sought to rebut plaintiff’s claim of adverse possession by showing that its portion of
       the disputed property had been dedicated for public use, either through a statutory dedication
       or through a common-law dedication. Next, Elmhurst sought to demonstrate that it had
       accepted the dedication. Finally, Elmhurst sought to prove that its portion of the disputed
       property was subject to public use sufficient to defeat plaintiff’s claim of adverse possession.
       On appeal, then, plaintiff challenges each facet of Elmhurst’s motion to dismiss. Plaintiff
       argues first that Elmhurst did not demonstrate any dedication for public use, either statutory
       or common-law, of its portion of the disputed property. Plaintiff next argues that Elmhurst
       never accepted any dedication. Finally, plaintiff contends that the trial court erred in
       considering Elmhurst’s portion of the disputed property to be subject to public use, because
       it, at best, serves only a local interest. We consider each contention in turn.

¶ 30                              A. Statutory or Common-Law Dedication
¶ 31        As a preface to its contentions about statutory and common-law dedications, plaintiff first
       argues that the trial court erred in determining that Elmhurst owned its portion of the
       disputed property. Plaintiff reasons that, if Elmhurst did not own its portion of the disputed
       property, then it could not validly lease that portion to the Park District. Plaintiff argues that,
       in turn, the 1983 and 1995 leases could not be used as evidence of Elmhurst’s ownership or
       its intent to subject its portion of the disputed property to public use.
¶ 32        Plaintiff bases this prefatory argument on an apparently commonsense observation: the
       boundary lines of the various lots did not extend into the area marked as West Avenue, so
       Elmhurst’s annexation of territory containing its portion of the disputed property would have
       had no effect on the ownership of the disputed property. Plaintiff argues that, even if
       Elmhurst received fee simple title to lot 1 of Matthew’s Subdivision, lot 1 did not include any
       of the disputed property because the western boundary line of lot 1 did not include the
       33-foot-wide strip of land comprising Elmhurst’s portion of the disputed property. Plaintiff
       derides Elmhurst’s contention as conflating the creation of municipal boundaries through
       annexation (as to which plaintiff appears to concede that Elmhurst’s portion of the disputed
       property is correctly ascribed to be within Elmhurst’s corporate boundaries) and the actual

                                                    -8-
       ownership interest in the territory so annexed. Plaintiff correctly points out that Elmhurst
       cites no authority that equates annexation and ownership. However, this sets up a bit of a
       straw-man argument.
¶ 33       It is well established that a statutory dedication vests title to the dedicated property in the
       public. Republic Bank of Chicago v. Village of Manhattan, 2015 IL App (3d) 130379, ¶ 18;
       Reiman v. Kale, 83 Ill. App. 3d 773, 776 (1980). If Elmhurst can demonstrate that its portion
       of the disputed property was the subject of a statutory dedication as a public street, then it
       would possess fee simple title to its portion of the disputed property, and plaintiff’s
       contentions regarding ownership would be foreclosed. Thus, we turn to that issue.
¶ 34       A statutory dedication occurs when (1) the property owner files or records a plat that
       marks or notes the portions of the premises donated or granted to the public and (2) the
       public entity accepts the dedication. Bigelow v. City of Rolling Meadows, 372 Ill. App. 3d 60,
       64 (2007). To complete a statutory dedication, the provisions of the Plat Act (currently 765
       ILCS 205/0.01 et seq. (West 2014)) must be fully complied with, and the plat must clearly
       indicate a donation to the public of the property in question. Bigelow, 372 Ill. App. 3d at
       64-65. In order to determine whether a plat fully complies with the Plat Act, a court must
       refer to the version of the Plat Act in force when the plat was created. Lambach v. Town of
       Mason, 386 Ill. 41, 47 (1944). There must also be an ascertainable public entity to take title.
       Bigelow, 372 Ill. App. 3d at 65. In determining whether there is a statutory dedication, the
       court is limited to an examination of the plat and the marks and notations appearing on the
       plat. Id. We turn first to compliance with the proper version of the Plat Act.
¶ 35       Elmhurst’s claim of title arises from the H.O. Stone Addition, recorded on March 10,
       1925. At that time, the Plat Act provided:
                    “§ 1. Be it enacted by the People of the State of Illinois, represented in the General
                Assembly: Whenever the owner of lands shall wish to subdivide the same into two or
                more parts for the purpose of laying out a town, or making any addition to any city,
                village or town, or of re-subdividing any lots or blocks therein, he shall cause the
                same to be surveyed and a plat thereof to be made by the county surveyor or some
                other competent surveyor, which plat shall particularly describe and set forth all the
                streets, alleys, common or public grounds, and all the in and out lots or fractional lots
                or blocks within, adjoining or adjacent to the land so divided, giving the names,
                width, courses and extent of all such streets and alleys, and numbering all lots and
                blocks by progressive numbers, giving their precise length and width. Reference shall
                also be made upon the plat to some known and permanent monument from which
                future surveys may be made, or, if no such monument shall exist within convenient
                distance, the surveyor shall, at the time of making his survey, plant, and fix in such
                manner that the same shall not be moved by frost, at the corner of some public
                ground, or, if there be none, then at the corner of some lot or block most convenient
                for reference, a good and sufficient stone, to be furnished by the person for whom the
                survey is made, and designate upon the plat the point where the same may be found.
                    § 2. The plat having been completed, shall be certified by the surveyor and
                acknowledged by the owner of the land, or his attorney duly authorized, in the same
                manner as deeds of land are required to be acknowledged. The certificate of the
                surveyor and of acknowledgement, together with the plat, shall be recorded in the
                recorder’s office of the county in which the land is situated, or if the title to the land is

                                                     -9-
                 registered under the Land Titles Act, shall be filed in the office of the registrar of
                 titles for the county, and such acknowledgment and recording, or such
                 acknowledgment and filing as aforesaid, shall have like effect and certified copies
                 thereof and of such plat, or of any plat heretofore acknowledged and certified
                 according to law, may be used in evidence to the same extent and with like effect, as
                 in case of deeds.
                      § 3. The acknowledgement and recording of such plat, or the acknowledgment
                 and filing of the same as aforesaid, shall be held in law and in equity to be a
                 conveyance in fee simple of such portions of the premises platted as are marked or
                 noted on such plat as donated or granted to the public, or any person, religious
                 society, corporation or body politic, and as a general warranty against the donor, his
                 heirs and representatives, to such donee or grantee, for their use or for the use and
                 purposes therein named or intended, and for no other use or purpose. And the
                 premises intended for any street, alley, way, common or other public use *** shall be
                 held in the corporate name thereof in trust to and for the uses and purposes set forth
                 or intended.” Ill. Rev. Stat. 1925, ch. 109, ¶¶ 1-3.
¶ 36        The plat of the H.O. Stone addition fulfills the technical requirements of sections 1 and 2
       of the Plat Act from 1925. First, it is labeled as “H.O Stone & Company’s Spring Road
       Addition to Elmhurst.” It makes apparent that it intends to be an addition to Elmhurst, as then
       constituted. Ill. Rev. Stat. 1925, ch. 109, ¶ 1. The plat bears an owner’s certificate in which
       the Chicago Title and Trust Company, under the provisions of a dated and numbered trust
       agreement, states that it is the owner of the described land and caused the land to be
       surveyed, subdivided, and platted as shown on the plat. The owner’s certificate appears to be
       properly notarized. Likewise, the plat bears a surveyor’s certificate that states that the
       surveyor, who was registered with the State, surveyed the land, subdivided it into blocks and
       lots, and noted the streets and alleys, all of which were correctly represented on the plat. See
       id. Additionally, the plat shows that the land is subdivided into blocks that are progressively
       numbered and contain lots that are progressively numbered, and it gives the lots’ lengths and
       widths. The streets are particularly described by name, width, and course. The section lines
       and quarter lines are depicted; a stone monument is identified at the intersection of West
       Avenue and Coolidge Street. See id.
¶ 37        The requirements of section 2 of the Plat Act are also fulfilled. The plat contains on its
       face the required certifications of the owner and the surveyor. Further, the plat demonstrates
       that it was recorded in the recorder’s office of Du Page County. Ill. Rev. Stat. 1925, ch. 109,
       ¶ 2. Pursuant to section 3 of the Plat Act, the acknowledged and recorded plat conveyed fee
       simple title to the portions of the premises marked as donated or granted to the public,
       namely, the streets and alleys shown on the plat. Ill. Rev. Stat. 1925, ch. 109, ¶ 3.
       Accordingly, we hold that the plat of the H.O. Stone Addition fulfills the requirements for a
       statutory dedication of the streets depicted on it, thereby vesting Elmhurst with fee simple
       title to its portion of the disputed property.
¶ 38        Plaintiff argues that, for a statutory dedication to be effective, the plat must clearly
       indicate a donation to the public. Plaintiff specifically contends that, because the plat for the
       H.O. Stone Addition does not bear sufficient indicia of the intent to donate, such as including
       the words “hereby dedicated” or labeling the portions of the territory to be donated as


                                                  - 10 -
       “public,” the trial court erred in concluding that there was a statutory dedication of the streets
       depicted on the plat. We disagree.
¶ 39       Remembering that we are limited to considering the marks and notations on the plat in
       determining whether a statutory dedication was accomplished (Bigelow, 372 Ill. App. 3d at
       65), we believe that the unmistakable intent of the original proprietor was to dedicate to
       Elmhurst as a public street the territory marked as West Avenue on the plat of the H.O. Stone
       Addition. West Avenue appears on the plat as a north-south street, and it is notated with the
       marking “33’ ” at the northernmost and southernmost extents of its course. The eastern
       boundary of West Avenue is marked by a solid line (with gaps for the intersecting streets).
       The western boundary of West Avenue is marked by a dashed and dotted line depicting the
       western line of a specifically described section. West Avenue forms the western boundary of
       the territory depicted in the plat (excepting the bend of Salt Creek, which also seems to
       physically denote the western boundary of the territory lying south of Coolidge Street).
       McKinley Street, an east-west street, forms the northern boundary of the territory depicted in
       the plat, and it similarly bears the notation “33’ ” at the easternmost and westernmost extents
       of its course. The eponymous Spring Road appears on the plat as a north-south street. Its
       eastern and western boundaries are depicted as solid lines; a dashed and dotted line
       representing the eastern line of a specifically described section runs down the middle of
       Spring Road, and at the northernmost and southernmost extents of Spring Road’s course, the
       notation “33’ ” appears to the east and west of the dashed and dotted line in the middle of
       Spring Road. Similarly, a portion of Berkley Avenue, also a north-south street, forms the
       eastern boundary of the territory depicted on the plat. At its northernmost extent, it bears the
       notation “50”; at its southernmost extent, it bears the notation “25.” Along block 18, Berkley
       Avenue’s western boundary is represented by a solid line; beginning at Coolidge Street, a
       dashed and dotted line representing the eastern line of a specifically described section
       appears as the eastern boundary of Berkley Avenue. At the intersection of Coolidge Street
       and Berkley Avenue, the northernmost extent of the apparently partial portion of Berkley
       Avenue bears the notation “25.” Finally, Coolidge Street (excepting the portion of Salt Creek
       to the south of Coolidge Street), an east-west street, forms the southern boundary of the
       platted territory. Running west from Salt Creek, the northern boundary of Coolidge Street is
       shown by a solid line; the southern boundary of Coolidge Street is shown by a dashed and
       dotted line portraying the northern and southern lines of specifically described sections. At its
       westernmost extent, Coolidge Street bears the notation “33’.” Running east from the
       intersection of Coolidge Street and Berkley Avenue, the northern boundary of Coolidge
       Street is shown by a solid line (with gaps for the intersecting streets); the southern boundary
       of Coolidge Street is shown by a dashed and dotted line portraying the northern and southern
       lines of specifically described sections. At its easternmost extent, near the intersection with
       Spring Road, Coolidge Street bears the notation “33’.”
¶ 40       The plat, therefore, shows the territory being subdivided, with the streets indicated by
       name. Around the periphery of the territory, the streets are named but shown as being 33 feet
       in width, which is half the width of the internal east-west streets and half the width of Spring
       Road. In Thompson v. Maloney, 199 Ill. 276, 284-85 (1902), the supreme court held that a
       similar half-width strip of land circumscribing the platted territory clearly showed upon the
       face of the plat the proprietor’s intent to donate the strip to the public as a street or alley. The
       court held:


                                                    - 11 -
               “The natural presumption arising from the face of the plat is, that the strip in question,
               being a part of the subdivision as platted and yet not being a part of any platted lot,
               and extending, as it does, on all sides of the platted lots and comprising one-half of
               the streets and avenues on other sides of the plat, was platted as one-half of a street,
               the other half whereof it is clear the proprietor of the plat expected and intended
               should be furnished out of adjoining premises when platted. There is nothing
               otherwise on the plat to overcome the presumption. That the presumption arises from
               the face of the plat that the strip in question was intended to be dedicated to the public
               use, is supported by the text of [a treatise].” Id. at 285.
¶ 41       Similarly, in Kennedy v. Town of Normal, 359 Ill. 306, 309-10 (1934), our supreme court
       held, simply by observing the face of the plat, that an unnamed strip was intended to be
       donated to the public as an alley, even though the proprietor of the plat did not otherwise
       satisfy the requirements for a statutory dedication. The court noted that the streets on the plat
       had been named and that, although the unnamed alley appeared between the lots of the
       relevant block, the “plat and its certificate sufficiently show[ed] the intention of the
       proprietor” “to set apart certain grounds for the use of the public.” Id. at 310.
¶ 42       Because the circumstances in this case are similar to those in Thompson and Kennedy, the
       same result obtains. As in Thompson, there is a platted strip that surrounds the entirety of the
       territory, where the geography of Salt Creek allows. Additionally, all of the circumscribing
       strips are expressly named as streets and avenues, including West Avenue. As in Kennedy,
       the circumscribing strips, including West Avenue, intersect with other named streets and
       avenues. Thus, from the face of the plat and the fact that the plat is intended to represent an
       addition to Elmhurst, we can glean that the proprietor intended to set apart the named streets
       for use by the public. Id. at 309-10; Thompson, 199 Ill. at 284-85.
¶ 43       In addition, we note that the 3rd Spring Road Addition shows an unnamed 25-foot-wide
       strip running along the eastern boundaries of lots abutting the 33-foot-wide strip in the H.O.
       Stone Addition denominated as West Avenue. Where a strip was intended to constitute a
       portion of a street, even if unnamed, the other portion of the street will be furnished by the
       adjoining property when it is platted. Thompson, 199 Ill. at 290. Here, the 3rd Spring Road
       Addition supplied a 25-foot-wide strip that was intended to comprise a portion of a street;
       West Avenue as denominated on the plat of the H.O. Stone Addition was the adjoining
       property and completes the street as contemplated in both plats. Id. Thus, Thompson suggests
       that the interpretation that West Avenue was intended to be dedicated as a public street is the
       only reasonable construction of the plats at issue, and it helps to confirm our judgment
       regarding whether West Avenue was the subject of a statutory dedication.
¶ 44       Plaintiff urges that “[m]erely identifying a road on a plat, without the corresponding
       language, however, is not sufficient to evidence a statutory dedication.” We agree that words
       and phrases such as “public” or “hereby dedicated” also indicate a proprietor’s intent to
       dedicate to the public the territory so denominated. Nevertheless, a plat that does not bear
       such words or phrases can still indicate that territory labeled as a roadway was intended to be
       dedicated to the public. Kennedy, 359 Ill. at 309-10; Thompson, 199 Ill. at 284-85.
¶ 45       To support its contention, plaintiff directs our attention specifically to Bigelow, 372 Ill.
       App. 3d 60, and Semmerling v. Hajek, 258 Ill. App. 3d 180 (1994). In Bigelow, the plaintiffs
       sued the City of Rolling Meadows (City) for a declaration that they owned a 33-foot strip of
       land and that the City had no interest in that property. Bigelow, 372 Ill. App. 3d at 61. The

                                                   - 12 -
       trial court ruled in favor of the plaintiffs, holding that there had been no statutory dedication
       of the subject property and that the City had waived its argument that there was nevertheless
       a common-law dedication, and the City appealed. Id. The subject property was currently
       within the City’s municipal boundaries, but when it was platted, it lay in unincorporated
       Cook County and was designated as Winnetka Avenue. The subject property was adjacent to
       the plaintiffs’ lots in a subdivision. Id.
¶ 46        The City asserted that it annexed the subject property in 1961, but the plat of annexation
       was not included in the record on appeal. Id. at 62. In 1992, the City passed an annexation
       ordinance in which the subject property was referred to as “ ‘dedicated Winnetka Avenue’ ”
       or “ ‘dedicated right-of-way Winnetka Avenue.’ ” Id. However, at the time of the action, the
       subject property had never been paved or used as a public way for vehicular or pedestrian
       traffic. Id. Further, portions of the copy of the annexation ordinance appearing in the record
       were illegible. Id. at 62 n.2.
¶ 47        Faced with these facts, the appellate court invoked the principle that deficiencies in the
       appellate record will be construed against the appellant, who has the obligation to provide a
       sufficient record to support the claims of error raised. Id. at 62 n.1 (citing Foutch v. O’Bryant,
       99 Ill. 2d 389, 391-92 (1984)). Likewise, under the Foutch principle, the appellate court was
       required to presume that the order entered by the trial court was in conformity with the law
       and had a sufficient factual basis; as well, any doubts arising from the incompleteness of the
       record on appeal would be resolved against the appellant. See Foutch, 99 Ill. 2d at 392.
       Because the plaintiffs had prevailed in the trial court and because the City had failed to
       provide certain important portions of the record on appeal, the appellate court’s ruling was
       already tilted in favor of the plaintiffs.
¶ 48        Plaintiff here points to the idea that, in order to effect a statutory dedication, “ ‘the plat
       must clearly indicate a donation to the public of the real estate in question.’ ” Bigelow, 372
       Ill. App. 3d at 64-65 (quoting Emalfarb v. Krater, 266 Ill. App. 3d 243, 252 (1994)). The
       Bigelow court concluded that, “although the Subject Property was designated as Winnetka
       Avenue, there were no marks or notations on the plat evidencing an intent to dedicate the
       Property for use by the public.” Id. at 66. The court further noted that, although “most roads
       are public, there is no prohibition against private streets.” Id. at 66-67. According to plaintiff
       here, this is the takeaway from Bigelow: that, in the absence of marks or notations on the plat
       expressly stating that the roadways are donated to the public, it is improper to conclude that
       the proprietor of the plat intended to donate the roadways to the public. Plaintiff’s
       interpretation of Bigelow is not borne out upon a close examination.
¶ 49        First, we note that the idea that the “ ‘plat must clearly indicate a donation to the public of
       the real estate in question’ ” (id. at 64-65 (quoting Emalfarb, 266 Ill. App. 3d at 252)) does
       not necessarily foreclose the results in Kennedy and Thompson, in which unnamed strips of
       land were nevertheless deemed to be dedicated to the public. This is because the plats could
       still be read as dedicating named roadways to the public even though the plats did not bear
       the words or phrases “public” or “hereby dedicated.” Kennedy, 359 Ill. at 309-10; Thompson,
       199 Ill. at 284-85.
¶ 50        Next, and we note that plaintiff’s treatment of Bigelow wholly overlooks this point, the
       Bigelow court appears to have based its rejection of the principles from Kennedy and
       Thompson on the fact that the subdivision was located in unincorporated Cook County when
       it was platted. Specifically, the court held: “Where the subdivision was located not within the

                                                    - 13 -
       boundaries of a municipality, but in unincorporated Cook County, we will not assume
       dedication in the absence of [marks or notations on the plat evidencing an intent to dedicate
       the subject property for use by the public].” Bigelow, 372 Ill. App. 3d at 67. In other words,
       one of Bigelow’s key aspects was the fact that the subdivision was not designated as an
       addition to a municipality, so the proprietor’s failure to expressly dedicate the subject
       property to the public takes on a different significance because it might be reasonable to infer
       that private streets would be contained in an unincorporated area (and perhaps a private
       community), whereas it is a much less likely inference when the territory is located in a
       municipality or is designated as an addition to a municipality. In the instant case, the
       circumstances do not appear to be similar to those in Bigelow because the H.O. Stone
       Addition was designated as an addition to the municipality of Elmhurst, and applying the
       principles in Kennedy and Thompson appears to be more appropriate in such circumstances.
       Accordingly, we determine that Bigelow is distinguishable and provides little guidance under
       the circumstances of this case.
¶ 51       Turning to Semmerling, we note that plaintiff urges that it stands for the same proposition
       as Bigelow, namely, that the bare identification of a road on a plat, without language
       specifying the proprietor’s intent to dedicate the road for use by the public, is insufficient to
       evidence a statutory dedication. In Semmerling, the plaintiff was the Lake Villa Township
       highway commissioner; the defendant was a private citizen who owned a parcel of land that
       included the disputed road. The disputed road was located within a 40-foot-wide “driveway”
       running east and west from Munn Road, which was designated as a “ ‘driveway for use of lot
       owners,’ ” to Crooked Lake. Semmerling, 258 Ill. App. 3d at 181. The disputed road was
       paved up to a point 65 feet from the defendant’s property; beyond the paved point, the
       disputed road continued as a dirt path, but the terminus of the paved portion of the disputed
       road was not shown on the plat. Id. The paved and unpaved portions of the disputed road
       were separated by a gate with a sign reading “ ‘Private’ ” and “ ‘No Parking.’ ” Id. At the
       eastern border of the defendant’s property, a spray-painted line and the word “ ‘PRIVATE’ ”
       marked the disputed road. Id. Wood fences ran parallel to the disputed road on each side, but
       the entire width of the way between the fences was not paved. Id. The particular portion of
       the disputed road at issue was the portion running from the eastern border of the defendant’s
       property to the gate. Id.
¶ 52       There was testimony that the Township maintained the disputed road and removed
       obstacles and debris that the defendant placed on the road. Id. at 182. There was also
       testimony that residents of the subdivision and their guests used the disputed road to access
       Crooked Lake and that the subdivision’s homeowner’s association maintained the road. Id. at
       182-83.
¶ 53       The plaintiff filed suit against the defendant in small claims court to recover the
       Township’s costs for removing the defendant’s obstructions and damage to the disputed road.
       The defendant counterclaimed for trespass, claiming ownership of the portion of the disputed
       road at issue. Id. at 183. The trial court determined that the portion at issue had been used by
       the public for 15 years, and it dismissed the defendant’s trespass counterclaim; the trial court
       also determined that the plaintiff had not followed the correct statutory procedure to recover
       damages and had therefore failed to prove damages. Id. The defendant then moved to clarify
       the ruling, requesting that the trial court define the prescriptive easement arising from the



                                                  - 14 -
       public’s use of the disputed road. The trial court determined that the easement included the
       paved portion and six feet on either side of the paved portion, and the plaintiff appealed. Id.
¶ 54       In considering the arguments, this court initially noted that the issues turned “largely on
       the subtle facts of the case” and that, because the bystander’s report only summarized the
       testimony, we would follow Foutch and presume that the trial court’s order conformed to the
       law and had a sufficient factual basis when any ambiguities arose due to the incompleteness
       of the record. Id. at 184-85. After resolving issues that are not pertinent here, we turned to the
       plaintiff’s claim that the plat represented a statutory dedication of the disputed road. Id. at
       186. We held that the denomination of the disputed road as a “driveway,” especially when
       considered in conjunction with Munn Road’s denomination as a “ ‘driveway for use of lot
       owners,’ ” was “not a clear indication of an intent to dedicate the parcel to public use.” Id. at
       187. We then recited the principle for which plaintiff in this case cites Semmerling: “the mere
       fact that a plat indicates the presence of streets is insufficient to effect a statutory dedication
       because there is no general prohibition against private streets.” Id.
¶ 55       Semmerling is readily distinguishable. In the context of that case, a “driveway” is a
       different type of roadway than a named street on a plat of an addition to a municipality.
       Moreover, the fact that the disputed road ran from Crooked Lake to Munn Road, which was
       labeled as a “driveway for use of lot owners,” added ambiguity to the disputed road’s
       designation, making an intent to donate it to the public less likely. In other words, in
       Semmerling, the markings on the plat undermined the conclusion that the disputed road was
       donated to the public and supported the conclusion that it was intended to be a private
       roadway. In the instant case, by contrast, there are no markings or words on the plat of the
       H.O. Stone Addition that lead to any conclusion but that the roadways were intended to be
       dedicated to the public. Accordingly, Semmerling is clearly distinguishable and offers little
       guidance here.
¶ 56       Plaintiff also cites Reiman, 83 Ill. App. 3d 773, for the same principle for which he cites
       Bigelow and Semmerling. In Reiman, the highway commissioner of Downers Grove
       Township sought an injunction to prevent the respondents from erecting barriers across a
       roadway in a subdivision and, ultimately, a declaration that the disputed roadway was a
       public right-of-way. Id. at 775. Though sparse, the facts of the case suggest that the
       subdivision was adjacent to a private landing strip and that lot owners used the private
       landing strip. The disputed roadway was one of two access roads into the subdivision, and it
       ran across a 29-acre lot that had been purchased for development of smaller lots. However,
       two lot owners erected barricades across the disputed roadway to prevent access to the
       29-acre lot. Id.
¶ 57       This court determined that the central question on appeal was whether the trial court had
       correctly declared that the disputed roadway was a public right-of-way. Id. at 776. Pertinent
       to the issues here, we determined that the dedication of the disputed roadway in the original
       plat was not a statutory dedication. Id. The plat did not state that the streets were dedicated to
       the public, and the platted lot lines were solid and ran to the center of the streets, while the
       streets were indicated by dotted lines. Id. We held that, based on these two factors, we could
       not say that the plat indicated a donation to the public. Id.
¶ 58       In this case, the plat of the H.O. Stone Addition also did not expressly indicate that the
       streets had been donated to the public. However, the streets were laid out and the lot
       boundaries never crossed into the streets, which clearly supports the intent to donate the

                                                   - 15 -
       streets to the public. Combine this with the fact that, on its face, the plat of the H.O. Stone
       Addition was designated as an addition to Elmhurst, and we can conclude that the intent to
       donate to the public was sufficiently demonstrated. Accordingly, Reiman is distinguishable.
¶ 59        Plaintiff also cites Township of Jubilee v. State, 405 Ill. App. 3d 489 (2010), In re Petition
       of the Village of Mount Prospect, 167 Ill. App. 3d 1031 (1988), and Water Products Co. of
       Illinois, Inc. v. Gabel, 120 Ill. App. 3d 668 (1983), all to little effect. Most relevantly, in
       Jubilee, the court considered the issue of whether the plaintiff had demonstrated that the
       original proprietor intended to donate the disputed property for public use. Jubilee, 405 Ill.
       App. 3d at 495. There, the disputed property was labeled as a “ ‘public square,’ ” but unlike
       the streets and alleys designated in the plat, it was not also expressly dedicated “ ‘for public
       use forever.’ ” Id. The court determined that designating the disputed property as a “public
       square” was sufficient. Id. at 496. In Jubilee, unlike in this case, the streets and alleys were
       expressly dedicated for public use, and the disputed property was also denominated “public,”
       which the court interpreted as a dedication for public use. However, the relevant principle
       relied upon in that case was that “ ‘[t]he words on the plat indicate the intention of the
       dedicators.’ ” Id. (quoting Melin v. Community Consolidated School District No. 76, 312 Ill.
       376, 380 (1924)). We have employed the same principle in reaching our result in this case:
       we have looked at the plat, and only the plat, in determining whether the proprietor intended
       to dedicate the streets to the public. Bigelow, 372 Ill. App. 3d at 65. However, the Jubilee
       court was not confronted with silence: all of the public-use territory was expressly marked as
       dedicated for public use. Beyond limiting our examination to the plat, then, Jubilee does not
       provide much guidance.
¶ 60        Mount Prospect’s relevance is even more tenuous. There, the court considered whether
       the municipality could sell property once it had been dedicated to the public. Mount Prospect,
       167 Ill. App. 3d at 1036-37. The fact that the property at issue had been dedicated “for public
       purposes” pursuant to a village ordinance was incidental to the issue under consideration. Id.
       at 1035. Moreover, the court considered not whether the property had been dedicated to the
       public but only whether the village could sell it to a private builder once it had been
       dedicated for public use. Id. at 1036-37. Mount Prospect, then, is wholly irrelevant to the
       issues in this case. The entirely incidental fact that the plat at issue there followed a village
       ordinance and designated the property “for public purposes” helps to illuminate none of the
       issues present in this case.
¶ 61        Finally, intermediate in plaintiff’s troika of irrelevancy is Gabel, in which the court
       considered the issue of whether a lienor could enforce a lien where the improvement
       underlying a street was not connected with an improvement on the subject properties. Gabel,
       120 Ill. App. 3d at 671. The court noted that the street had been platted as “ ‘MILL (hereby
       dedicated) STREET,’ ” and it considered how the municipality’s acceptance of the
       dedication after the lien had been filed affected the lien’s viability. Id. at 672-73. Thus, while
       the court did consider issues present in this case, it was not in the context of determining
       whether territory had been dedicated for public use or whether the municipality accepted the
       dedication. Gabel, too, provides little guidance here.
¶ 62        As a final consideration, we note that, in plaintiff’s reply brief, rather than respond to
       Elmhurst’s contentions, plaintiff simply reiterates the same arguments, supported by the
       same cases, that it made in its original brief. Plaintiff does add that the version of section 3 of
       the Plat Act in effect when the H.O. Stone Addition was platted and the current version of

                                                   - 16 -
       section 3 are effectively identical. This effectively undercuts any argument that the cases on
       which plaintiff relies are distinguishable based on differences between the two versions of
       the Act; however, we have not distinguished any of the cases on that ground. Moreover,
       although an argument that Kennedy and Thompson have been superseded by more recent
       developments in the law might have proved interesting and fruitful, plaintiff does not make
       such an argument, either expressly or impliedly, and we therefore do not consider it now.
¶ 63       For the foregoing reasons, then, we hold that trial court correctly determined that
       Elmhurst demonstrated that the proprietor of the plat of the H.O. Stone Addition effected a
       statutory dedication of West Avenue for public use. Because we determine that West Avenue
       was the subject of a statutory dedication, we need not consider plaintiff’s contentions
       regarding common-law dedication.

¶ 64                                   B. Acceptance of Dedication
¶ 65       Plaintiff next argues that the trial court erred in determining that Elmhurst accepted the
       dedication for public use of West Avenue. As noted, a statutory dedication occurs when the
       property owner records a plat indicating that portions of the premises are donated to the
       public and the public entity accepts the dedication. Bigelow, 372 Ill. App. 3d at 64.
¶ 66       The acceptance of a dedication can be shown by any act that clearly indicates the public
       entity’s assumption of jurisdiction and dominion over the property at issue. Republic Bank,
       2015 IL App (3d) 130379, ¶ 20. The acceptance of a dedication can be either express or
       implied. Id. An express acceptance can be shown by a direct municipal action, such as the
       passing and recording of an order, resolution, or other action accepting the dedication, and
       this may occur after suit has been filed to determine the ownership of the property. Id.
¶ 67       On the other hand, an implied acceptance can be deduced from municipal acts
       recognizing the existence of platted streets and treating them as public streets. Id. ¶ 21. The
       acceptance of some of the platted streets raises the presumption that the public entity
       accepted all of the platted streets. Id. The public entity need not make immediate use of the
       dedicated property to indicate its acceptance; the public entity is allowed to wait a reasonable
       time for opening and improving its public streets, as its own resources and the public need
       allow and require. Id. If, due to the general unoccupied character of the area, there is no need
       to improve the property in question, the public entity is not required to improve it simply to
       establish that it accepted the dedication. Id. The unimproved condition of streets and
       common areas does not rebut the presumption of an implied acceptance by a public entity. Id.
       Regarding timeliness, it is well settled that an acceptance is timely if it is made before an
       offer to dedicate has been formally withdrawn or revoked by the dedicator. Id. ¶ 22.
¶ 68       With these general principles in mind, we turn to the facts of this case. In 1925, the plat
       of the H.O. Stone Addition was recorded. In 1927, Elmhurst annexed much of the territory in
       the H.O. Stone Addition, all of it lying to the east of Salt Creek, not including the disputed
       property. In 1962, Elmhurst annexed the rest of the territory in the H.O. Stone Addition (the
       territory to the west of Salt Creek), including the disputed property as the western boundary
       of the territory. The 1962 annexation appeared to include both Elmhurst’s portion of the
       disputed property and the 25-foot-wide remainder of West Avenue currently claimed by Villa
       Park. At some point, Elmhurst paved the streets in the H.O. Stone Addition that were
       annexed in 1927, and it has continued to maintain and repair them. The record does not
       reveal whether any of the paving took place after 1962, so we will assume that it did not.

                                                  - 17 -
¶ 69       In 1968, Elmhurst expressly vacated portions of Coolidge Street, Wilson Street, and
       Harding Street from the H.O. Stone Addition. The vacated portions of the streets begin at
       their intersections with West Avenue and extend east for 200 feet. The Vacation Ordinance
       did not include West Avenue, even though West Avenue had not been developed by this
       time. Also in 1968, Elmhurst approved the Matthew’s Subdivision plat. This plat recognized
       that 200-foot portions of Coolidge, Wilson, and Harding Streets had been vacated, beginning
       at West Avenue and extending east. The plat of Matthew’s Subdivision depicts Elmhurst’s
       portion of West Avenue as the western boundary of Matthew’s Subdivision.
¶ 70       In 1974, Elmhurst obtained fee simple title to lot 1 (excluding some territory not relevant
       to our case). In 1983, Elmhurst leased certain property, including its portion of the disputed
       property, to the Park District. In 1995, Elmhurst again leased certain property, including its
       portion of the disputed property, to the Park District. At some time in the mid-1980s, the
       then-owner of plaintiff’s property erected a fence along the eastern boundary of West
       Avenue. This fence apparently continued undisturbed until April 2014, when Elmhurst or
       Villa Park removed it and placed another fence along plaintiff’s lot line. Sometime between
       2002 and 2005, plaintiff began to store vehicles and trailers on the disputed property. The
       record contains no indication that, at any time before plaintiff instituted its suit in this case,
       the dedicator, or its successors, of the H.O. Stone Addition withdrew or revoked the
       dedication of West Avenue. Likewise, there is nothing in the record indicating that Elmhurst
       passed an ordinance expressly accepting the streets on the H.O. Stone Addition plat.
¶ 71       Applying the principles outlined above to these facts results in the conclusion that
       Elmhurst accepted the dedication of West Avenue for public use. We note that the act of
       approving a plat does not signify the municipality’s acceptance of the streets dedicated for
       public use. Gabel, 120 Ill. App. 3d at 672. However, the acceptance of some of the streets on
       a plat raises the presumption that all of the streets have been accepted, and even a failure to
       improve the streets does not rebut the presumption of acceptance. Republic Bank, 2015 IL
       App (3d) 130379, ¶ 21. Here, most of the streets in the H.O. Stone Addition were improved.
       This is a clear acceptance of the streets dedicated for public use, and it raises the presumption
       that all of the streets were accepted. In 1962, Elmhurst annexed the remainder of the territory
       in the H.O. Stone Addition, and this action extended its acceptance to that territory. The fact
       that West Avenue had not been improved does not rebut the presumption of acceptance
       raised by the acceptance of the other streets. The vacation of portions of Coolidge, Wilson,
       and Harding Streets reinforces the conclusion that Elmhurst accepted the dedication of West
       Avenue for public use. Elmhurst vacated the portions of Coolidge, Wilson, and Harding
       Streets beginning at their intersections with West Avenue and extending east for 200 feet.
       Had Elmhurst intended also to vacate West Avenue, it would have indicated that intent at that
       time, but West Avenue was excluded from the vacation. Accordingly, the Vacation
       Ordinance actually supports Elmhurst’s acceptance of the dedication of West Avenue for
       public use.
¶ 72       In 1974, Elmhurst received fee simple title to lot 1 of Matthew’s Subdivision, which
       forms the eastern boundary of West Avenue. Because it had accepted the dedication for
       public use of West Avenue, it also had fee simple title to its portion of the disputed property.
       Id. ¶ 18. In 1983, Elmhurst leased lot 1 of Matthew’s Subdivision and its portion of the
       disputed property to the Park District. Even if it had not accepted the dedication before this
       time, its lease of the property it owned was a clear acceptance of the property’s dedication. In

                                                   - 18 -
       1995, Elmhurst again leased its portion of the disputed property to the Park District. At some
       point, the Park District incorporated the leased territory into a park, and Elmhurst zoned
       nearby territory, including its portion of the disputed property, for use as a park. Based on
       these facts, we believe that the evidence unequivocally supports Elmhurst’s position that it
       accepted the dedication for public use of its portion of the disputed property.
¶ 73        Plaintiff argues that we are to properly consider such factors as (1) a municipality’s filing
       suit to establish a dedication or taking other direct action, (2) the municipality’s possession or
       maintenance of the property, and (3) the public use of the property for a substantial period of
       time. Plaintiff correctly cites First Illinois Bank of Wilmette v. Valentine, 250 Ill. App. 3d
       1080, 1092 (1993), for this point. However, Valentine does not conflict with the more general
       rule that acceptance can be determined by any act with respect to the property at issue.
       Republic Bank, 2015 IL App (3d) 130379, ¶ 20. Thus, Valentine’s narrow focus might be a
       useful analytical tool, but we may still consider the totality of the circumstances. Moreover,
       Valentine appears to offer only a list of examples rather than an exclusive list of factors that
       can show a municipality’s acceptance, and it notes that, in any event, the inquiry is based on
       the particular facts of each case. Valentine, 250 Ill. App. 3d at 1092.
¶ 74        Referring to Valentine’s factors, plaintiff contends that Elmhurst cannot demonstrate an
       acceptance. We agree that Elmhurst cannot satisfy the first and third Valentine factors.
¶ 75        However, regarding the second Valentine factor, we reject plaintiff’s assertion that
       Elmhurst cannot show possession or maintenance, especially in light of the aerial photos.
       First, Elmhurst demonstrated possession of its portion of the disputed property as we outlined
       above. The key points are the eventual annexation of the territory including its portion of the
       disputed property, which gave rise to the presumption of acceptance of West Avenue in light
       of the acceptance of other platted streets; the Vacation Ordinance, in which Elmhurst
       expressly vacated other platted streets but not West Avenue; Elmhurst’s obtaining fee simple
       title to the property adjacent to West Avenue; and Elmhurst’s lease of the territory over
       which it held title, including its portion of the disputed property, to the Park District. These
       adequately demonstrate Elmhurst’s possession of its portion of the disputed property, and the
       fact that the property remained unimproved does not rebut the possession, especially in light
       of the fact that it was zoned and used for recreational and conservational purposes upon its
       lease to the Park District. Thus, Elmhurst has satisfied the second of Valentine’s factors to
       demonstrate acceptance.
¶ 76        Plaintiff urges that the aerial photos dispute Elmhurst’s possession because they show
       that plaintiff has been storing vehicles and trailers on the disputed property. However, only
       two photos, the 2005 and 2013 photos, show vehicles and trailers on the disputed property;
       the 2002 photo does not show anything on the disputed property. Even if the previous owner
       of plaintiff’s property enclosed the disputed property with a fence, this fact does not assume
       any particular significance in an undeveloped, unimproved park, whereas placing a barricade
       across a street would be immediately noticeable.
¶ 77        Plaintiff also argues that Elmhurst’s plat of its wastewater treatment plant fails to show
       that the disputed property is included within lot 1 of Matthew’s Subdivision. We disagree.
       The plat of the plant does not show any section lines or municipal boundaries. Instead, it
       shows territory owned by Elmhurst. By operation of law, the territory representing West
       Avenue is also owned by Elmhurst. Republic Bank, 2015 IL App (3d) 130379, ¶ 18.
       Plaintiff’s reliance on Valentine, therefore, is unavailing.

                                                   - 19 -
¶ 78        Plaintiff argues that Elmhurst did not timely accept the dedication of its portion of the
       disputed property. According to plaintiff, something short of 55 years is the outer limit for a
       timely acceptance. City of Venice v. Madison County Ferry Co., 216 Ill. 345, 353 (1905). To
       the contrary, Venice turned on its unique facts. In Venice, the city’s predecessor platted
       territory that was washed away by the Mississippi River. The court held that this constituted
       a sort of constructive withdrawal of the dedication of the streets. When the city attempted to
       claim that it had accepted the dedication, the court determined that the river’s inundation and
       the lack of public use of the platted territory constituted a withdrawal occurring well before
       the city’s purported act of acceptance. Id. at 350-53. In particular, the court reasoned that 15
       years before the city’s predecessor was incorporated, the disputed property had been
       abandoned when the ferry that served the disputed property was moved outside of the platted
       territory altogether due to the vagaries of the river. Id. at 351. Venice did not decide that 55
       years was an outer limit of a reasonable time for acceptance; rather, it determined that the
       original dedication was withdrawn when the river caused the ferry to relocate and the public
       stopped using the disputed property. Moreover, Venice observed the rule that an owner can
       withdraw a dedication if it has not been accepted within a reasonable time. Id. at 350.
       Because the withdrawal occurred before the acceptance was even possible in Venice, we see
       little application to the facts of this case.
¶ 79        Instead, we believe that Republic Bank states the proper rule: “acceptance is timely if
       made before the offer to dedicate has been formally withdrawn or revoked by the dedicator.”
       Republic Bank, 2015 IL App (3d) 130379, ¶ 22. Here, the record does not indicate that the
       dedicator or its successor ever attempted to withdraw the dedication before the acceptance
       occurred. More importantly, plaintiff does not stand in the shoes of the dedicator; rather
       plaintiff is attempting to claim the disputed property through adverse possession. Therefore,
       any actions undertaken by plaintiff or the previous owner had no effect on the offer of
       dedication and could not operate to withdraw the dedication. Because Elmhurst demonstrated
       acceptance of a dedication that was never withdrawn, and because the record reflects nothing
       like the river’s inundation and the abandonment of the disputed property in Venice, we
       cannot say that Elmhurst’s acceptance was not timely.
¶ 80        Plaintiff contends that a municipality may accept only a part of a dedicator’s offer to
       dedicate property for public use. We agree that there is authority to that effect. However,
       under the circumstances of this case, we believe that Elmhurst has demonstrated its
       acceptance of the dedication of its portion of the disputed property for public use and that
       therefore the principle urged by plaintiff does not apply to this case.
¶ 81        Plaintiff also contends that Elmhurst has failed to explain how it accepted its portion of
       the disputed property’s dedication as a public street whenever it finally made that acceptance
       but is currently claiming that the property was dedicated as a public park, in conformance
       with its current use. We agree that Elmhurst has not explained the apparent change in
       purpose from a public street to a public park. However, plaintiff does not argue or support
       with authority the claim that once a public roadway, always a public roadway. Ill. S. Ct. R.
       341(h)(7) (eff. Feb. 6, 2013) (arguments not raised or supported by citation to pertinent
       authority are forfeited). Moreover, we have held that the dedicator donated the disputed
       property for public use, and the property’s lease to the Park District and its subsequent use as
       a park is consistent with public use. Thus, although Elmhurst might be guilty of moving the
       goalpost by claiming that its portion of the disputed property was dedicated as a public street

                                                  - 20 -
       but is now deemed part of a public park, the overarching dedication of the disputed property
       was for public use, and nothing in the record suggests that Elmhurst has attempted to change
       the fundamental nature of that designation.
¶ 82       For the foregoing reasons, then, we hold that Elmhurst accepted the dedication of its
       portion of the disputed property.

¶ 83                                              C. Public Use
¶ 84        Plaintiff last argues that the trial court erred in determining that Elmhurst’s portion of the
       disputed property was subject to public use. Plaintiff asserts a claim of adverse possession
       against the disputed property. As we have determined, Elmhurst is vested with fee simple
       title to the property. Generally, in order to make a claim of adverse possession, the claiming
       party must possess the land for 20 years and must prove that the 20 years of possession was
       (1) continuous; (2) hostile or adverse; (3) actual; (4) open, notorious, and exclusive; and (5)
       under a claim of title inconsistent with that of the true owner. Miller v. Metropolitan Water
       Reclamation District of Greater Chicago, 374 Ill. App. 3d 188, 189-90 (2007). However,
       where the claim of adverse possession is against a municipality, if the disputed property is
       held by the municipality in trust for public use, the 20-year limitations period will not run. Id.
       at 190. Thus, whether a claim of adverse possession against property owned by a
       municipality will lie turns on whether the property is for public use. Id.
¶ 85        Close to the turn of the previous century, our supreme court considered the meaning of
       public use in the context of adverse possession:
                “The rule that statutes of limitation do not run against the State also extends to minor
                municipalities created by it as local governmental agencies, in respect to
                governmental affairs affecting the general public. This exemption extends to counties,
                cities, towns and minor municipalities in all matters respecting strictly public rights as
                distinguished from private and local rights, but as to matters involving private rights
                they are subject to statutes of limitation to the same extent as individuals. [Citations.]
                     The question in this case is whether there is an implied exemption from the
                statutes of limitation in favor of trustees of schools with respect to property held for
                the use of a particular school district, and that depends upon the meaning of the term
                ‘public rights,’ as used in the decisions. In one sense, all property held by a municipal
                corporation is held for public use, and the public at large, or some portion of the
                public, have rights or interests in such property. It may be held for the use of the
                people of the State generally, or the use may be limited to the inhabitants of the local
                subdivision or municipality, such as the city, village, or school district. *** [T]he
                public right and public use must be in the people of the State at large, and not in the
                inhabitants of a particular local district. *** [T]here is a well founded distinction
                between cases where the municipality is seeking to enforce a right in which the public
                in general have an interest in common with the people of such municipality, and cases
                where the public have no such interest ***.
                     There are numerous cases where it has been held that municipalities or minor
                political subdivisions of the State are not subject to limitation laws in respect to
                streets and public highways [citation]; but streets and highways are not for the use of
                the inhabitants of any municipality or locality alone, but for the free and unobstructed
                use of all the people in the State. Such rights are clearly distinguishable from the

                                                   - 21 -
                rights or interests of the inhabitants of a locality in property acquired for a mere local
                use, such as city offices, a library site, or the use of the fire department. Such property
                is held and used for strictly local purposes.” Brown v. Trustees of Schools, 224 Ill.
                184, 186-88 (1906).
¶ 86       Thus, “public use,” for purposes of a claim of adverse possession, means that the people
       of the state at large must have a general interest in the property at issue. This does not mean
       that the people of the state at large must have total and unlimited access to the property but,
       rather, that the property must be for the general benefit of the people of the state. If the
       property is for “public use” in this sense, then a claim of adverse possession against the
       property cannot lie. See Miller, 374 Ill. App. 3d at 191 (considering the implications of
       Brown’s definition of public use).
¶ 87       Of particular interest in Brown is the differentiation between local uses—such as of city
       offices, library sites, or fire departments—and of streets and highways—which are, almost by
       definition, the sorts of public uses Brown considered. Brown, 224 Ill. at 188. Plaintiff extends
       this differentiation to local park districts, contending that there is no statewide interest in park
       districts. Board of Education of School District No. 150 v. City of Peoria, 76 Ill. 2d 469, 477
       (1979). Plaintiff concludes that, because there is no statewide interest in park districts, the
       use of Elmhurst’s portion of the disputed property as part of a park, leased to and formed by
       the Park District, must not be a “public use” in the sense of Brown. We disagree.
¶ 88       We first note that Board of Education discussed not an issue of adverse possession, but
       whether a local home rule unit may incidentally burden local park districts with an
       amusement tax. Id. While there might not be a statewide interest sufficient to preclude one
       municipal entity from placing incidental burdens upon another municipal entity, this does not
       even come close to addressing whether the property comprising a park presents a “public
       use” for purposes of a claim of adverse possession. Thus, plaintiff’s reliance on Board of
       Education to extend the definition of “public use” is inapt.
¶ 89       In our view, the disputed property was dedicated and accepted as a public street. This
       places it squarely within the definition of “public use.” Brown, 224 Ill. at 188; see also
       Zemple v. Butler, 17 Ill. 2d 434, 439 (1959) (streets are dedicated for “public use”; while a
       municipality can be estopped by its conduct to assert its right to a platted street, where, for
       example, there has been a long period of nonuse and permanent improvements have been
       constructed in good faith upon the land, where there are no permanent improvements, the
       municipality will not be estopped). Thus, when Elmhurst accepted the dedication of its
       portion of the disputed property, it was for a public use. This public use continues to color
       the use of Elmhurst’s portion of the disputed property because it remains a portion of a
       platted, dedicated, and accepted public street, even if it has not been developed as a street.
       Moreover, the fact that Elmhurst’s portion of the disputed property is under lease to the Park
       District does not necessarily change this view because the lease provides Elmhurst with the
       right of reentry. In other words, the lease is necessarily impermanent, and Elmhurst has the
       ability to decide the necessity of developing its portion of the disputed property as a public
       street, the use for which it was originally dedicated.
¶ 90       However, we recognize that the lease of Elmhurst’s portion of the disputed property to
       the Park District and its subsequent use as a park muddies the picture. Plaintiff argues that we
       should consider the current use of the property in determining whether a claim of adverse
       possession may lie. Miller clearly answers plaintiff’s contention.

                                                    - 22 -
¶ 91        In that case, the plaintiffs purchased land adjacent to property belonging to the
       Metropolitan Water Reclamation District of Greater Chicago (District). Miller, 374 Ill. App.
       3d at 189. The District leased the subject property to the City of Evanston with the right of
       reentry; the city in turn sublet the subject property to a private corporation that operated a
       community golf course. Id. The plaintiffs discovered that portions of their garage and other
       parts of their residential property were built or sited on the subject property. Id. The court
       first determined that the District’s ownership of the land was for a public use because the
       purpose for which the District was created was to preserve the health of the people of
       Chicago, the people living around Lake Michigan, the people living along the Des Plaines
       and Illinois Rivers, and the people of the State of Illinois. Id. at 191. The court concluded that
       “the subject property, to which the District holds title and to which it retains the right under
       the lease to reenter, is public property for the use and benefit of the people of the State. As
       such, it is not subject to adverse possession.” Id. at 192.
¶ 92        This analysis, by itself, would seem to foreclose plaintiff’s argument. Like the District in
       Miller, Elmhurst holds title to its portion of the disputed property, with a right of reentry
       under the lease. The disputed property was dedicated and accepted as a public street, so,
       under Brown, it was dedicated and accepted for a “public use.” Because the disputed property
       is public property for the use and benefit of the people of the state, it is not subject to adverse
       possession.
¶ 93        Miller, however, went a step further. The plaintiffs in Miller argued that the subject
       property had lost whatever public character it possessed because it was used as a golf course
       owned by a private corporation. Id. The plaintiffs noted that Brown held that a municipality
       is treated as a private individual for purposes of adverse possession where the land at issue
       was held in partnership with individuals or for purposes of private business. Id. The plaintiffs
       concluded that the use of the subject property as a golf course owned by a private corporation
       divested it of protection from adverse possession. Id. The court distinguished Brown on the
       ground that the land at issue there was a school site to which the people of the state at large
       had no general interest in common with the inhabitants of the school district. Id. The court
       then held that the subject property, which started as a property owned for public use, was
       currently operated as a golf course open to all persons in the state at large and that, as such,
       the people of the state at large held a continuing general interest in the subject property
       during the leasehold, allowing the subject property to retain its public character. Id.
¶ 94        That reasoning fully applies here. The disputed property was dedicated and accepted for
       public use under Brown. When Elmhurst leased its portion of the disputed property, it did so
       under a right of reentry. The park is open to all persons of the state even though it is leased to
       a local park district. Moreover, the park is part of the Salt Creek Greenways Trail, a
       pedestrian and bicycle trail running through 12 municipalities and extending some 30 miles
       in length. “As such, the people of the state at large have a continuing general interest in the
       [disputed property] during the leasehold and, therefore, the [disputed property] retains its
       public character.” Id.
¶ 95        Plaintiff argues that Elmhurst does not own any of the disputed property, so it could not
       lease it to the Park District. This contention is a nonstarter in light of our determinations
       above. Elmhurst holds fee simple title to its portion of the disputed property; it could
       properly lease that property to the Park District.


                                                   - 23 -
¶ 96        Plaintiff argues that, pertinently, the only portion of Elmhurst’s property leased to the
        Park District was lot 1 of Matthew’s Subdivision, which did not include its portion of the
        disputed property. As such, the lease cannot demonstrate any sort of dominion of the
        disputed property by Elmhurst, and it cannot be used to bootstrap onto the property any
        public character.
¶ 97        Again, we have answered the ownership question above. If Elmhurst’s portion of the
        disputed property is not leased to the Park District, then Elmhurst retains it, and it maintains
        its public character as a dedicated and accepted public street, defeating plaintiff’s argument.
        If the property is included in the lease to the Park District, plaintiff’s argument still fails
        pursuant to the analysis in Miller discussed above. Either way, plaintiff’s argument is
        unpersuasive.
¶ 98        Finally, plaintiff contends that the court erred by accepting the conclusory and
        argumentative averments from Rogers’s affidavit that the disputed property is part of a local
        park used by the people of the state at large. However, the acceptance of the challenged
        averments is not critical to our analysis. Even if we reject the averments that the disputed
        property is used by the people of the state at large, the public character of the disputed
        property is established through the dedication and acceptance of it for use as a public street.
        Because Elmhurst owns its portion of the disputed property in fee simple, its subsequent
        lease of it (or not) to the Park District does not extinguish its public character because
        Elmhurst has the right of reentry and the people of the state at large have a continuing
        general interest in the disputed property during the leasehold by virtue of its underlying
        public character. Accordingly, plaintiff’s contention about Rogers’s affidavit does not affect
        our analysis.
¶ 99        In a related fashion, plaintiff contends that Elmhurst failed to produce evidence sufficient
        to demonstrate that its portion of the disputed property is subject to “public use” in the sense
        of Brown. This contention fails because our analysis depends not on evidence that the park is
        used by persons of the state at large, but only on the operation of the legal principles we have
        identified and the ownership interests we have discussed above. Accordingly, we reject
        plaintiff’s contentions.

¶ 100                                    III. CONCLUSION
¶ 101       For the foregoing reasons, the judgment of the circuit court of Du Page County is
        affirmed.

¶ 102      Affirmed.




                                                   - 24 -